Sharpstein, J. :
This is an appeal from an order of the Probate Court refusing to grant a petition for the revocation of letters of administration previously granted and issued to J. W. B. Montgomery.
The Code enumerates the orders from which appeals may be taken to the Supreme Court from Probate Courts. (Code Civ. Proc. § 969.) An order denying a petition for a revocation of letters of administration is not included in the enumeration. Therefore, no appeal will lie from that order.
Appeal dismissed.
Morrison, C. J., and Myrick, J., concurred.